Title: From John Adams to James Monroe, 7 May 1812
From: Adams, John
To: Monroe, James



Sir
Quincy May. 7th. 1812

I have the honour of your Letter of the 27 Ap. accompanied with one from St Petersbourg, for which, as well as for another which I received Sometime Since; and neglected to acknowledge, I pray you to accept my thanks.
I am Sorry you had a moment’s uneasiness on account of the Accident you mention. I wish you had read the whole letter, not for any information in it, but to make you Smile at the little Family chat, which is characteristick of all our correspondence. It is understood among Us to write No politicks. You may be Sure of this, because of 26 or 29th Letters to his Mother, I know not how many to his Brother and to me; not one has been lost. They have been transmitted, through London Paris, Lisbon, Gottenburg, Hamburg, Hallifax; all opened and read which passed through French or English hands, yet all Suffered to pass. The Listeners have Sometimes heard Something not very flattering to themselves; but, like Governor Pownall, in his Certificate in favour of Oats in Germany, they have Said, “Though they are not fit to pass, yet let them pass, to the Army.” We have not lost a Single Number.
In several Letters from your Minister in St. Petersbourg to his Family here, he has expressed a hope to See Us in the course of the Season. God knows We all wish to See him. But I have not dared to ask a question: but am very anxious to know whether he has received orders or Permission to return. He ought not to be four thousand miles from his Country.
With great respect and esteem, I have the honour to be, Sir, your / most obedient and obliged Servant

John Adams